



STOCK APPRECIATION RIGHT AGREEMENT
THIS STOCK APPRECIATION RIGHT AGREEMENT (this "Agreement") is made and entered
into effective [Grant Date:Month DD, YYYY] (the “Date of Grant”) by and between
InnerWorkings, Inc., a Delaware corporation (the "Company"), and [Participant
Name:First Name Last Name] (the "Participant").
RECITALS
WHEREAS, the Participant has been designated by the Compensation Committee of
the Board of Directors of the Company (the "Committee") to participate in the
InnerWorkings, Inc. 2006 Stock Incentive Plan, as amended (the "Plan")
(capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan).
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Participant agree as follows:
AGREEMENT
1. Grant.  The Company hereby grants to the Participant [Granted:SARs
Granted] Stock Appreciation Rights (the "SARs") with respect to an equal number
of Shares, at a Grant Price per SAR set forth below.  Each SAR entitles the
Participant to receive, upon exercise thereof, a cash payment in the amount
determined pursuant to Section 6 below. The SARs are granted as of the Date of
Grant and are subject to all of the terms and conditions set forth herein and to
all of the terms and the conditions of the Plan, which is incorporated by
reference herein.  In the event of a conflict between the Plan and this
Agreement, the terms of the Plan shall govern.
2. Grant Price.  The grant price per Share subject to the SARs shall be
[Price:SAR Award Price], which is not less than the Fair Market Value of a Share
on the Date of Grant (the “Grant Price”).
3. Term of SARs.  The SARs may, subject to the vesting and termination
provisions of Sections 4 and 5 below, be exercised only during the period
commencing on the Date of Grant and continuing until the close of business on
the tenth anniversary of the Date of Grant (the "SAR Term").  At the end of the
SAR Term, the SARs shall terminate, unless sooner terminated pursuant to
Section 5 below.
4. Vesting.  The SARs shall be exercisable only to the extent that the SARs have
vested. 
(a)     The SARs shall vest and become exercisable pursuant to the following
schedule (provided the Participant has remained continuously in Service as of
each applicable vesting date):
(i) one-quarter (1/4) of the SARs shall vest and become exercisable on the first
anniversary of the Date of Grant;
(ii) an additional one-quarter (1/4) of the SARs shall vest and become
exercisable on the second anniversary of the Date of Grant;
(iii) an additional one-quarter (1/4) of the SARs shall vest and become
exercisable on the third anniversary of the Date of Grant; and
(iv) the final one-quarter (1/4) of the SARs shall vest and become exercisable
on the fourth anniversary of the Date of Grant.
(b)     Notwithstanding anything herein to the contrary, in the event of a
Change in Control, the SARs will be subject to Section 3.4 of the Plan.
5. Termination of Employment.  In the event the Participant experiences a
termination of Service, the SARs shall terminate in accordance with the
following:
(a) In the event the Participant’s Service is terminated by the Company for any
reason other than Cause, Disability, or death, or by the Participant for "Good
Reason" (if and to the extent such term is defined in a written employment or
other written agreement between the Participant and the Company), SARs that are
exercisable pursuant to Section 4 of this Agreement at the time of such
termination of Service shall remain exercisable until the earlier of (i) the
expiration of the SAR Term or (ii) one year from the date of such termination of
Service.  SARs that are not exercisable at the time of such termination of
Service shall expire at the close of business on the date of such termination of
Service.





--------------------------------------------------------------------------------





(b) In the event the Participant terminates Service on account of the Disability
or death of the Participant, SARs that are exercisable pursuant to Section 4 of
this Agreement at the time of such termination of Service shall remain
exercisable until the expiration of the SAR Term.  SARs that are not exercisable
at the time of such termination of Service shall expire at the close of business
on the date of such termination of Service.
(c) In the event the Participant’s Service is terminated for Cause, all
outstanding SARs granted to such Participant, whether or not then vested and
exercisable, shall expire as of the commencement of business on the date of such
termination of Service.
(d) In the event the Participant terminates Service for any reason other than
those described in subsections (a), (b) and (c) of this Section 5, SARs that are
exercisable pursuant to Section 4 of this Agreement at the time of such
termination of Service shall remain exercisable until the earlier of (i) the
expiration of the SAR Term or (ii) thirty (30) days from the date of such
termination of Service.  SARs that are not exercisable at the time of such
termination of Service shall expire at the close of business on the date of such
termination of Service.
6. Exercise of SARs.
(a) In order to exercise the SARs, the Participant shall submit to the Secretary
of the Company an instrument in writing, in a form (which may be electronic)
approved by the Company, specifying the number of Shares in respect of which the
SARs are being exercised. The Participant may exercise the SARs for less than
the full number of Shares with respect to which the SARs are vested at any point
in time; provided, however, that no partial exercise of the SARs may be with
respect to any fractional Shares. Such exercise shall be effective upon receipt
by the Company of such notice of exercise (the “Exercise Date”).
(b) The amount delivered to the Participant upon exercise of the SARs will be
equal to the product of (i) the excess, if any, of the Fair Market Value of a
Share on the Exercise Date over the Grant Price, multiplied by (ii) a number of
Shares represented by the number of SARs being exercised; provided, that the
amount delivered to the Participant shall be subject to withholding as described
in Section 7. Any amount due to the Participant upon exercise of the SARs will
be paid in cash. Subject to the terms of the Plan and this Agreement, any such
payment shall be made as soon as practicable after the Exercise Date. The
Participant shall not be entitled to any earnings on the value of the amount
payable for the period between the Exercise Date and the receipt of such
payment.
7. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, the amount
necessary to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising under the Plan or this Agreement with respect to the SARs.
8. No Rights as a Stockholder. The Participant shall have no rights of a
stockholder with respect to the SARs.
9. Non-Transferable.  The SARs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution. The SARs may be exercised during the lifetime of the Participant
only by the Participant or by his or her guardian or legal representative;
provided, that in the event of the Participant’s death, the administrator or
executor of the Participant’s estate (or such other person to whom the SARs are
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution) may exercise any vested but unexercised portion of the
SARs in accordance with Section 6(b). The Committee may, in its discretion,
require any such transferee, guardian or legal representative to supply it with
evidence the Committee deems necessary to establish the authority of the
transferee, guardian or legal representative to exercise the SARs on behalf of
the Participant.
11. Securities Law Requirements.
(a) The SARs will not be exercisable in whole or in part, if exercise may, in
the opinion of counsel for the Company, violate the Securities Act of 1933, as
amended (or other federal or state statutes having similar requirements), as it
may be in effect at that time, or cause the Company to violate the terms of the
Plan.
(b) The SARs are subject to the further requirement that, if at any time the
Committee determines in its discretion that the registration, listing or
qualification of the Shares subject to the SARs under any federal securities
law, securities exchange requirements or under any other applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of the SARs, the SARs may not
be exercised in whole or in part, unless the necessary registration, listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.





--------------------------------------------------------------------------------





(c) With respect to individuals subject to Section 16 of the Exchange Act,
transactions with respect to the SARs are intended to comply with all applicable
conditions of Rule 16b-3, or its successors under the Exchange Act. To the
extent that any provision of the SARs or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.
12. No Obligation to Exercise. Neither the Participant nor any permissible
transferee is or will be obligated by the grant of the SARs to exercise them.
13. Restrictive Covenants.
(a) Covenants Not to Compete or Solicit. During the Participant’s Service and
for a period of eighteen (18) months following the termination thereof for any
reason, the Participant shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or a Subsidiary of the Company or
with the prior written consent of the Company, directly or indirectly:
(i) perform “services” (as defined below) for (in any capacity, including,
without limitation, as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), have any
ownership interest in (except for passive ownership of five percent (5%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Exchange Act), or participate in the
financing, operation, management or control of, any firm, partnership,
corporation, entity or business that engages or participates in a “competing
business purpose” (as defined below);
(ii) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company or a Subsidiary of the
Company to cease doing business with the Company or such Subsidiary, or in any
way interfere with the relationship between any customer, potential customer,
supplier, licensee, licensor or business relation of the Company or a Subsidiary
of the Company or solicit the business of any customer or potential customer of
the Company or a Subsidiary of the Company, whether or not the Participant had
personal contact with such entity; and
(iii) solicit, encourage, hire or take any other action that is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any Subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
Subsidiary of the Company, other than in the discharge of his or her duties as
an officer of the Company, if applicable.
For purposes of this Agreement, (A) “Geographic Area” shall mean the
Participant’s country of employment and any other countries in which the
Participant conducts business on behalf of the Company or a Subsidiary of the
Company, (B) “services” shall mean services of the type conducted, authorized,
offered, or provided by the Participant on behalf of the Company during the two
(2) years prior to the termination of the Participant’s Service, and (C)
“competing business purpose” shall mean the sale or provision of any marketing
or printed materials, items, or other products or services that are competitive
with in any manner the products or services sold or offered by the Company or a
Subsidiary thereof while this Agreement is in effect.
(b) Confidentiality. The Participant shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliates, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
the Participant during the Participant’s Service and which shall not be or
become public knowledge (“Confidential Information”). During the Participant’s
Service and after the termination thereof, the Participant shall not, without
the prior written consent of the Company or as otherwise may be required by law
or legal process (provided, that the Participant shall give the Company
reasonable notice of such process, and the ability to contest it) or as may be
necessary, in the Participant’s reasonable discretion, to discharge his or her
duties to the Company, communicate or divulge any Confidential Information to
anyone other than the Company and those designated by it. Notwithstanding the
above, this Agreement shall not prevent the Participant from revealing evidence
of criminal wrongdoing to law enforcement or prohibit the Participant from
divulging Confidential Information by order of court or agency of competent
jurisdiction, or from making other disclosures that are protected under the
provisions of law or regulation. Nothing in this Agreement prohibits the
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation. The Participant does not need the
prior authorization of the Company to make any such reports or disclosures, and
the Participant is not required to notify the Company that the Participant has
made such reports or disclosure.





--------------------------------------------------------------------------------





The Participant acknowledges and agrees that the Company has provided the
Participant with written notice below that the Defend Trade Secrets Act, 18
U.S.C. § 1833(b), provides an immunity for the disclosure of a trade secret to
report suspected violations of law and/or in an anti-retaliation lawsuit, as
follows:
(1) IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. - An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
(c) Enforcement. The covenants contained in this Section 12 shall be construed
as a series of separate covenants, one for each county, city, state or any
similar subdivision in any Geographic Area. Except for geographic coverage, each
such separate covenant shall be deemed identical in terms to the covenant
contained in the preceding sections. If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 12 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable law. If the Participant breaches any of the restrictions set forth in
this Section 12 and the Company commences a legal proceeding in connection
therewith, the time period applicable to each such restriction shall be tolled
and extended for a period of time equal to the period of time during which the
Participant is determined by a court of competent jurisdiction to be in
non-compliance or breach (not to exceed the duration set forth in the applicable
restriction) commencing on the date of such determination.
14. Remedies for Breach.
(a)     The Participant acknowledges and agrees that the agreements and
covenants set forth in Section 12 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if the Participant breaches any of the terms of said
covenants, and that in the event of the Participant’s actual or threatened
breach of any such covenants, the Company will have no adequate remedy at law.
The Participant accordingly agrees that, in the event of any actual or
threatened breach by the Participant of any of said covenants, the Company will
be entitled to seek immediate injunctive and other equitable relief, without
bond and without the necessity of showing actual monetary damages. Nothing in
this Section 13 will be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages that it is able to prove.
(b)     In addition, and not in limitation of the foregoing, in the event of the
Participant’s breach of any of the covenants set forth in Section 12, (i) the
SARs (whether vested or unvested) shall immediately be forfeited, and (ii) the
Company shall be entitled to recover the amount received upon the exercise of
the SARs.
(c)     Each of the parties to this Agreement will be entitled to enforce its
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement, and to exercise all other rights
existing in its favor.  The Participant agrees and acknowledges that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company will be entitled to specific performance and
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.





--------------------------------------------------------------------------------





15. Plan.  The Participant hereby acknowledges receipt of a copy of the Plan. 
Notwithstanding any other provision of this Agreement, the SARs are granted
pursuant to the Plan, as in effect on the date of the Agreement, and are subject
to the terms and conditions of the Plan, as the same may be amended from time to
time; provided, however, that except as otherwise provided by the Plan, no
amendment to either the Plan or this Agreement will deprive the Participant,
without the Participant’s consent, of the SARs or of the Participant’s rights
under this Agreement.  The interpretation and construction by the Committee of
the Plan, this Agreement, the SARs, and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan, will be
final and binding upon the Participant. In the event that the terms of this
Agreement conflict with the terms of the Plan, the Plan shall control.
16. No Employment Rights. No provision of this Agreement or of the SARs will
give the Participant any right to continue in the employ of the Company or any
of its Affiliates, create any inference as to the length of employment of the
Participant, affect the right of the Company or its Affiliates to terminate the
employment of the Participant, with or without Cause, or give the Participant
any right to participate in any employee welfare or benefit plan or other
program of the Company or any of its Affiliates.
17. Changes in Company’s Capital or Organizational Structure.  The existence of
the SARs shall not affect in any way the right or authority of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of
preferred Shares ahead of or affecting the Shares or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other act or proceeding, whether of a
similar character or otherwise.
18. References.  References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
guardian without regard to whether specific reference to such legal
representative or guardian is contained in a particular provision of this
Agreement or the Plan.
19. Governing Law; Construction.  This Agreement and the SARs will be governed
by, and construed and enforced in accordance with, the laws of the State of
Illinois without regard to conflicts of law principles. The jurisdiction and
venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), this Agreement will be exclusively in the courts in the
State of Illinois, Cook County, including the Federal Courts located therein
(should Federal jurisdiction exist). Notwithstanding anything in this Agreement
to the contrary, either party can seek injunctive relief in any court of
competent jurisdiction. Common nouns and pronouns shall be deemed to refer to
the masculine, feminine, neuter, singular and plural, as the context requires.
20. Entire Agreement.  This Agreement, together with the Plan and any other
agreements incorporated by reference, constitutes the entire obligation of the
parties with respect to the subject matter of this Agreement and supersedes any
prior written or oral expressions of intent or understanding with respect to
such subject matter (provided, that this Agreement shall not supersede any
written employment agreement or other written agreement between the Company and
the Participant, including, but not limited to, any written restrictive covenant
agreements). Notwithstanding the foregoing, Section 12(a) hereof hereby
supersedes any non-competition and/or non-solicitation provision set forth in
any previous Award Agreement under the Plan between the Company and the
Participant.   The Participant represents that, in executing this Agreement, he
does not rely and has not relied upon any representation or statement not set
forth herein made by the Company with regard to the subject matter, bases or
effect of this Agreement or otherwise.
21. Amendment.  This Agreement may be amended as provided in the Plan.
22. Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing.  Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.
23. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
24. Notices.  Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company at InnerWorkings, Inc., 600 West Chicago Avenue, Suite 850,
Chicago, IL 60654, Attention: Corporate Secretary and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.
25. Headings.  The headings in this Agreement are for reference purposes only
and will not affect the meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------





26. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
27. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
28. Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company.  All obligations imposed
upon the Participant or a representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant’s or the
representative’s heirs, legal representatives and successors.
29. Tax Consequences.  The Participant shall be responsible for all taxes
required to be paid under applicable tax laws with respect to the SARs.
30. No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future incentive plan adopted by the Company.
31. Incentive Compensation Recoupment. Notwithstanding anything in the Plan or
in this Agreement to the contrary, the SARs shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be adopted and/or amended from time to time.
[signature page follows]





--------------------------------------------------------------------------------





            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date and year set forth above.

INNERWORKINGS, INC.:
 
PARTICIPANT:
 
 
 
 
 
 
 
By:
 
 
 
Name:
Oren Azar
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 



2006 Stock Incentive Plan as Amended Sept 6 2018
INWK Prospectus Sept 2018





